In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Graci, J.), entered January 12, 1990, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
*593We find that there are questions of fact concerning whether the window in the plaintiff’s room was "jammed” shut, whether the defendant was negligent in permitting the window to be "jammed”, and, if so, whether that condition was a proximate cause of the plaintiff’s injuries (see, Buckingham v Donarry Realty Corp., 25 AD2d 722, 722-723).
We have considered the plaintiff’s other contention and find that it is without merit (see, Morales v City of New York, 70 NY2d 981, 983-984; East Ramapo Cent. School Dist. v Orange-town-Monsey Hebrew School, 141 AD2d 693). Bracken, J. P., Kunzeman, Sullivan and Rosenblatt, JJ., concur.